Case: 1:15-cr-00113-SJD-MRM Doc #: 138 Filed: 08/25/20 Page: 1 of 2 PAGEID #: 852




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI


UNITED STATES OF AMERICA,

                              Plaintiff,            :       Case No. 1:15-cr-113
                                                            Also 1:19-cv-341

                                                            District Judge Susan J. Dlott
       -   vs   -                                           Magistrate Judge Michael R. Merz

LISTON WATSON,

                              Defendant.            :



  REPORT AND RECOMMENDATIONS ON SECOND MOTION TO
                AMEND THE JUDGMENT


        This action on a Motion to Vacate 28 U.S.C. § 2255 is before the Court on Defendant’s

pro se “Motion for Reconsideration to Amend the Judgment in Need to Prevent Manifest of

Injustice” under Fed.R.Civ.P. 59(e)(ECF No. 137). As a post-judgment motion, it is deemed

referred to the Magistrate Judge under 28 U.S.C. § 636(b)(3) for report and recommendations.

       Judgment was entered in this case on June 10, 2020 (ECF No. 126). Watson’s instant

Motion was postmarked August 21, 2020 (See PageID 850). Fed.R.Civ.P. 59(e) provides that a

motion to alter or amend a judgment must be filed not later than twenty-eight days after judgment;

Fed.R.Civ.P. 6(b)(2) prohibits extending the time to file a Rule 59(e) motion. Because Watson’s

instant Motion was filed by depositing it in the mail seventy-two days after judgment, it must be

denied as untimely.

                                                1
Case: 1:15-cr-00113-SJD-MRM Doc #: 138 Filed: 08/25/20 Page: 2 of 2 PAGEID #: 853




       Moreover, the Motion is without merit. Watson attaches an August 10, 2020, letter from

Attorney William Gallagher who states he did not represent Watson during the plea negotiations

or during entry of the Plea Agreement in this case. Even though the letter is not sworn, the Court

accepts its veracity based on Mr. Gallagher’s standing as an officer of this Court. But it is

submitted far too late – the evidentiary hearing in this case was held in March. And it is immaterial.

The Court has understood all along that Mr. Gallagher substituted for Attorney Lockard after the

plea was accepted. The Plea Agreement, which included a sentence of 360 months, was negotiated

by Ms. Lockard. The determinative point made in the Reports and Recommendations is that

neither Mr. Gallagher nor Mr. Watson objected when Judge Beckwith imposed a sentence of 360

months for the weapons convictions plus one day for the bank robbery convictions, with credit for

one day served.

       The instant Motion should be denied as untimely and without merit.



August 25, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                            NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                  2
